Third District Court of Appeal
                              State of Florida

                      Opinion filed October 26, 2022.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                             No. 3D21-341
                     Lower Tribunal No. 16-3262 SP
                         ________________


      Bruce Chiropractic & Comprehensive Care, PLLC,
                        a/a/o Catharine Kinstler,
                               Appellant,

                                    vs.

       Allstate Fire and Casualty Insurance Company,
                                 Appellee.



     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Law Office of Chad A. Barr, P.A., and Chad A. Barr (Altamonte
Springs), for appellant.

      Shutts & Bowen LLP, and Daniel E. Nordby, Jason Gonzalez
(Tallahassee), and Garrett A. Tozier (Tampa), for appellee.


Before EMAS, MILLER and BOKOR, JJ.

     PER CURIAM.
      Bruce Chiropractic & Comprehensive Care, PLLC (“Bruce”) appeals

final summary judgment entered in favor of Allstate Fire and Casualty

Insurance Co. (“Allstate”) and the denial of Bruce’s motion for leave to amend

its reply to Allstate’s answer and affirmative defenses.

      This appeal presents the same issue addressed by this court in First

Medical & Rehab of Bradenton, LLC v. Allstate Fire & Casualty Insurance

Co., 343 So. 3d 691 (Fla. 3d DCA 2022). Thus, as we held in First Medical,

we “affirm the entry of summary judgment to the extent the trial court found

that the polic[y] at issue provide[s] legally sufficient notice of the insurer’s

election to use the permissive fee schedules identified in section

627.736(5)(a)2., Florida Statutes (2009).” Id. at 692 (citing Allstate Ins. Co.

v. Orthopedic Specialists, 212 So. 3d 973, 979 (Fla. 2017)). We “otherwise

reverse, however, because the record is devoid of an affidavit, or any

summary judgment evidence, showing that Allstate paid pursuant to the fee

schedules.” Id. (citing Gonzalez v. Citizens Prop. Ins. Corp., 273 So. 3d

1031, 1036 (Fla. 3d DCA 2019)).

      Affirmed in part, reversed in part, and remanded for further

proceedings consistent with this opinion.




                                       2